Citation Nr: 0814019	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-34 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to restoration of a 100 percent schedular 
evaluation for residuals of cancer of the larynx, reduced to 
10 percent effective June 1, 2005.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) and, if so, whether service connection 
is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to October 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi in March 2005 and April 2005.  The former reduced 
the rating assigned for service-connected residuals of cancer 
of the larynx from 100 percent to 10 percent, effective June 
1, 2005; the latter declined to reopen the claim for 
entitlement to service connection for PTSD.  

The veteran and his wife presented testimony before a 
Decision Review Officer (DRO) at the RO in February 2006.  A 
transcript of the hearing is of record.  

In the September 2005 VA Form 9, the veteran requested a 
hearing before a member of the Board at the local VA office.  
By letter dated December 2006, he was notified of a hearing 
scheduled in February 2007.  In response to the letter, the 
veteran requested a Board hearing in Washington DC.  See 
response form received by the RO in January 2007.  A VA Form 
119 placed in the claims file subsequent to this response 
form indicates that the veteran wanted a decision to be made 
without a hearing before the Board.  Based on the foregoing, 
the Board finds that appellate review may proceed.

The reopened claim for entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for cancer of the larynx was granted 
by rating decision dated April 2004 with a 100 percent 
evaluation effective February 20, 2004.  

2.  In January 2005, the RO notified the veteran of a 
proposal to reduce the disability evaluation for his service-
connected cancer of the larynx from 100 percent to 10 percent 
based on objective findings obtained on VA examination 
conducted in December 2004.

3.  By rating decision dated March 2005, the RO 
recharacterized the service-connected disability as residuals 
of cancer of the larynx and reduced the rating to 10 percent, 
effective June 1, 2005.

4.  At the time of the reduction in March 2005, the veteran's 
residuals of cancer of the larynx had been rated as 100 
percent disabling since February 20, 2004, a period of less 
than two years.

5.  The record demonstrates that at the time the RO reduced 
the 100 percent evaluation assigned to the veteran's 
residuals of cancer of the larynx, there had been sustained 
material improvement in the symptoms attributable to this 
service-connected disability.

6.  An unappealed September 2004 rating decision declined to 
reopen the claim for service connection for PTSD on the basis 
that there was no medical evidence showing that the veteran 
had been clinically diagnosed with PTSD.  

7.  Additional evidence received since September 2004 on the 
issue of service connection for PTSD is new and material, as 
it includes evidence related to an unestablished fact 
necessary to substantiate the claim.  




CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
residuals of cancer of the larynx have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.105, 3.343, 3.344(c), 4.1- 4.14, 4.104, 
Diagnostic Codes 6516, 6816 (2007). 

2.  The September 2004 rating decision that declined to 
reopen the claim for service connection for PTSD is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2004).

3.  New and material evidence has been submitted to reopen 
the claim for entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Rating reduction 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify 
various disabilities.  38 C.F.R. Part 4.  

Service connection for cancer of the larynx was granted on a 
presumptive basis due to herbicide exposure in an April 2004 
rating decision.  A 100 percent evaluation was assigned 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6819 effective 
February 20, 2004, the date on which the RO received the 
veteran's claim for service connection.  See April 2004 
rating decision.  

In a January 2005 rating decision, the RO proposed to reduce 
the veteran's service-connected disability to 10 percent 
based on a December 2004 VA compensation and pension (C&P) 
examination report.  The veteran was provided with the rating 
criteria for chronic laryngitis found at 38 C.F.R. § 4.97, 
Diagnostic Code 6516.  The RO subsequently implemented this 
diagnostic code and reduced the rating to 10 percent 
effective June 1, 2005.  See March 2005 rating decision.  

The veteran has appealed the March 2005 rating decision and 
contends that he remains entitled to the 100 percent 
evaluation because he has, and will continue to have, a sore 
throat, hoarseness, breathing problems, and an inability to 
eat the food he used to eat.  He also asserts that the cancer 
cells remain dominant in his body and can spread to other 
parts.  The veteran reports fungus in the area of his larynx, 
for which he takes medication, and also reports the need for 
artificial saliva.  See February 2005 VA Form 21-4138; 
February 2005 statement in support of claim; September 2005 
VA Form 9; February 2006 transcript.  

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  VA must also notify the 
veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2007).  

After completing the predetermination procedures, VA must 
send the veteran written notice of the final action, which 
must set forth the reasons for the action and the evidence 
upon which the action is based.  Where a reduction of 
benefits is found warranted and the proposal was made under 
the provisions of 38 C.F.R. § 3.105(e), the effective date of 
the final action shall be the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final action expires.  38 C.F.R. § 3.105(i)(2) (2007).  

In the present case, the January 2005 rating decision 
proposed the reduction of the schedular rating for the 
veteran's residuals of cancer of the larynx from 100 percent 
to 10 percent.  The veteran was notified of the proposed 
action in a January 2005 letter and was given the required 60 
days to present additional evidence before the RO 
subsequently implemented the rating reduction, effective June 
1, 2005.  See March 2005 rating decision.  The RO then 
notified the veteran of the action taken and his appellate 
rights in a March 2005 letter.  As such, VA met the due 
process requirements under 38 C.F.R. § 3.105(e) and (i) 
(2007).  

The Board must now consider whether the reduction in rating 
was proper.  The criteria for a rating reduction is found in 
38 C.F.R. § 3.344 (2007).  Under 38 C.F.R. § 3.344, sections 
(a) and (b) are to be applied in cases involving an 
evaluation that has continued at the same level for five 
years or more; section (c) is to be applied if the RO reduced 
an evaluation that had been in effect for less than five 
years.  In this case, the 100 percent evaluation for 
residuals of cancer of the larynx was in effect between 
February 20, 2004 and June 1, 2005, a period of time less 
than five years.  As such, only 38 C.F.R. § 3.344 (c) 
applies.  Pursuant to this regulatory provision, 
reexamination of a service-connected disability must show 
improvement in order to reduce a rating.  In addition, it 
must also be determined that any such improvement also 
reflects an improvement in the veteran's ability to function 
under ordinary conditions of life and work.  38 C.F.R. §§ 
4.2, 4.10 (2007); Brown v. Brown, 5 Vet. App. 413, 420-21 
(1993).  

Under the rating criteria applied by the RO in granting 
service connection, malignant neoplasms of any part of the 
respiratory system are rated as 100 percent disabling for six 
months beyond the cessation of any surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedure.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  If there has been no recurrence or 
metastasis, the disability is rated based on residuals.  38 
C.F.R. § 4.97, Diagnostic Code 6819, Note (2007).  

As noted above, 38 C.F.R. § 4.97, Diagnostic Code 6516 (2007) 
provides the rating criteria for chronic laryngitis.  A 10 
percent evaluation is assigned for hoarseness, with 
inflammation of cords or mucous membrane; a 30 percent 
evaluation is assigned for hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  

The veteran was seen at the ear nose and throat (ENT) clinic 
at the VA Medical Center (VAMC) in Jackson, Mississippi on 
January 28, 2004 for follow up and result of pathology after 
undergoing direct laryngoscopy and biopsy of the left true 
vocal cord mass on January 22, 2004.  The veteran was noted 
to have hoarseness but there was no stridor, oral cavity and 
oropharynx were within normal limits, there were no masses or 
lesions seen, and the neck was supple without 
lymphadenopathy.  The pathology was reviewed and revealed 
squamous cell carcinoma.  The veteran was assessed with T1a, 
NO, MO squamous cell carcinoma of the left true vocal cord.  
See clinic note.  The tumor board recommended radiation 
therapy (XRT) as the primary treatment for the mass.  See 
January 30, 2004 tumor board note; see also February 2004 ENT 
clinic note.  

Subsequent treatment records from the Jackson VAMC reveal 
that the veteran completed a course of radiation therapy on 
April 2, 2004.  He was seen in August 2004 with improvement 
in his voice but mild hoarseness and throat pain.  Endoscopic 
exam showed marked edema of both arythnoids and vetricles, 
but there was sufficient air, no tumor seen and both cords 
moved well.  See radiation therapy notes.  The veteran also 
reported some swelling and dysphagia, but denied shortness of 
breath.  See August 2004 nurse practitioner follow up (F/U) 
note.  

The veteran was seen in the ENT clinic in September 2004, at 
which time he reported that he was able to eat without 
significant difficulty and denied dysphagia or odynophagia.  
He indicated that he had some hoarseness that had been 
present since the time of radiation therapy, but reported 
that it had not changed over the past several weeks.  The 
veteran also reported some dysphonia with increased use.  
Flexible laryngoscopy revealed no lesions at the base of the 
tongue and no masses or lesions on the hypopharynx.  There 
was some edema of the arythenoids, bilaterally, but it 
appeared improved from previous description.  The true vocal 
cords were without lesions and had good movement bilaterally.  
Piriform sinuses were clear.  The impression made was T1a, 
NO, MO squamous cell carcinoma of the left true vocal cord, 
status post radiation treatment with no evidence of 
recurrence.  

The veteran underwent a VA C&P nose, sinus, larynx and 
pharynx examination in December 2004, at which time he 
reported that he had done well since completing radiation 
therapy except for some residuals effects.  The examiner 
indicated that the veteran had been seen and evaluated on 
several occasions and had been found free of any evidence of 
recurrent malignant disease.  The veteran did show, however, 
some supraglottic edema resulting from the therapy.  The 
veteran denied any significant respiratory distress but 
reported that he had had to modify his diet because he could 
not eat as much hard, solid food as he did before the 
therapy.  He also indicated that his voice fluctuated such 
that he had periods of hoarseness and his voice sounded rough 
from time to time.  The veteran noted that this will clear 
and his voice will sound good.  He also noted some recurrent 
swelling of the anterior cervical area, usually short in 
duration and clearing spontaneously.  

Physical examination revealed that the veteran's nose, 
paranasal sinuses and oral cavity were within normal limits.  
Examination of the pharynx showed very mild edema of the 
suparglottic laryngeal structures, no significant airway 
obstruction.  Cords were mobile, there was no evidence of any 
recurrent cancer present, and no masses or evidence of 
metastatic disease were found.  The examiner reported that 
the veteran was status post radiation therapy for carcinoma 
of the larynx without evidence of residual malignant disease, 
though he did have several effects from treatment to include 
mild supraglottic edema, mild anterior cervical edema, and 
some discomfort on eating heavy or hard solid foods.  

The veteran's voice hoarseness and difficulty swallowing were 
unchanged in March 2005, though he had no difficulty 
breathing and his overall condition was stable and unchanged.  
Mirror examination revealed the lower part of the oropharynx 
and visualized epiglottis were unremarkable.  The lower part 
of the supraglottic and beyond was unable to be visualized 
due to folding epiglottis.  See radiation therapy follow up 
note.  An ENT clinic note that same month revealed that the 
veteran reported continued mild dysphagia since radiation 
therapy but denied any significant odynophagia, changes in 
dysphagia, otalgia, hemoptysis or new neck masses.  He also 
reported doing well with a soft diet, needing a lot of water 
to wash it down, and continued hoarseness.  Physical 
examination revealed that the veteran's voice was hoarse and 
slightly strained.  There was no evidence of stridor, the 
oral cavity and oral dentition were fair, there were no 
masses or lesions, the floor of the mouth and base of the 
tongue were soft, and there was no appreciable 
lymphadenopathy.  Flexible laryngoscopy revealed no masses or 
lesions.  Nasopharynx, oropharynx, hypopharynx and larynx all 
had erythema and some mild edema consistent with post 
radiation therapy with thickening of the intraarytenoid 
region suggestive of laryngeal pharyngeal reflux.  There were 
no exotic masses or ulcerative masses seen, good abduction 
and adduction of the true vocal cords, and no pooling of 
secretions.  The assessment revealed no evidence of disease.  

An August 2005 ENT clinic note revealed that the veteran 
denied any weight loss, dysphagia, odynophagia, hemoptysis, 
otalgia or persistent change in his voice.  The veteran 
continued to have a dry mouth but this was helped by 
artificial saliva.  Oral cavity examination revealed no 
mucosal masses or lesions and the floor of the mouth and base 
of the tongue were soft.  The veteran's neck was without 
adenopathy and trachea was midline.  Fiber optic examination 
revealed that the nasopharynx was clear.  The base of the 
tongue, vallecula, epiglottis and aryepiglottic folds were 
within normal limits and both true vocal cords moved well.  
The veteran had scattered telangiectasia over his true cords 
and false cords consistent with post radiation changes, but 
there was nothing suspicious for malignancy.  The impression 
made was no evidence of malignancy.  

The veteran reported an acute history of sore throat, 
described as a tightening sensation predominantly when 
swallowing, during a December 2005 ENT clinic visit.  He 
denied any hoarseness, otalgia or weight loss.  Examination 
of the oral cavity and oropharynx revealed no lesions and the 
floor of the mouth and base of the tongue were soft.  Scope 
revealed slight white debris within the base of the tongue 
consistent with possible candida, but no lesions in the 
hypopharynx or larynx that were suspicious for any type of 
malignancy.  There was slight fullness of the false cords, 
bilaterally, as well as the arythenoids and interarytenoid 
space but no lesions and both true vocal cords moved within 
normal limits.  The assessment made was T1a, NO, MO squamous 
cell carcinoma of the left true vocal cord without evidence 
or recurrence.  See clinic note.  

An August 2006 ENT clinic note reports that veteran had no 
new complaints that day and denied hemoptysis, neck masses, 
change in voice, difficulty breathing, unilateral epistaxis, 
odynophasia or dysphasia.  He was tolerating a regular diet 
without difficulty.  Physical examination revealed that the 
veteran was breathing without use of accessory muscles or use 
of accessory muscles of respiration and that his voice and 
cough were strong.  There was no palpable lymphadenopathy, 
mucous membranes were moist, the floor of the mouth and 
tongue base were soft, and there were no lesions noted.  
Flexible laryngoscopy revealed normal nasal pharynx and 
oropharynx.  There was some thick secretion and mild 
mucositis and edema of the supraglottic larynx and the 
bilateral true vocal cords had slight erythema as well.  
There were no mucosal abnormalities or lesions noted, true 
vocal cord mobility was good bilaterally, and the 
hyperpharynx was without pulling of secretions.  The 
assessment made was history of T1a, NO, MO squamous cell 
carcinoma of the left true vocal cord, no evidence of 
disease.  

As noted above, a 100 percent evaluation is assigned pursuant 
to Diagnostic Code 6819 for malignant neoplasms of any part 
of the respiratory system for six months beyond the cessation 
of any surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedure; if after six months there has been no 
recurrence or metastasis, the disability is to be rated based 
on residuals.  

In this case, the evidence of record reveals that the veteran 
completed radiation therapy on April 2, 2004.  See August 
2004 radiation therapy note.  As such, the six month mark 
following treatment fell on or about October 2, 2004.  The 
100 percent evaluation for the veteran's service-connected 
cancer of the larynx, however, remained in effect until June 
1, 2005, despite the fact that there was no evidence of 
recurrence or metastasis.  See VA records; December 2004 VA 
C&P examination report.  In light of the fact that there is 
no evidence in the veteran's claims folder to suggest that he 
had any recurrence or metastasis of his cancer of the larynx 
subsequent to October 2, 2004, the Board finds that the RO 
correctly applied Diagnostic Code 6819 by thereafter rating 
the veteran's service-connected disability on the residuals.  

The Board further finds that at the time of the proposed 
reduction, the medical evidence of record demonstrated an 
overall improvement in the veteran's service connected 
residuals of cancer of the larynx.  Although there was 
evidence that the veteran's voice was hoarse, the evidence is 
devoid of reference to thickening or nodules of the vocal 
cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy to support a 30 percent evaluation under 
Diagnostic Code 6516.  

In addition, there is no medical evidence of record to 
support a finding that the veteran had a partial or total 
laryngectomy (Diagnostic Code 6518), is constantly unable to 
speak above a whisper or is constantly unable to communicate 
by speech (Diagnostic Code 6519), or that he has stenosis of 
the larynx (Diagnostic Code 6520).  See VA treatment records; 
December 2004 VA C&P examination report; February 2006 
hearing transcript.  As such, the RO correctly applied a 10 
percent evaluation under Diagnostic Code 6516.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the veteran's claim concerning the 
propriety of the reduction.

The Board also finds that the December 2004 VA C&P 
examination was adequate for rating purposes, despite the 
veteran's contention that the examiner did note use a scope 
with a light, but rather a device with a mirror.  See e g., 
February 2005 notice of disagreement (NOD).  The examination 
report reflects that a comprehensive examination with 
adequate testing was conducted.  Moreover, the medical 
evidence dated subsequent to the December 2004 examination 
reveals multiple occasions during which flexible 
laryngoscopies (scope with light) were performed without 
evidence of malignancy.  See e.g., March 2005 ENT clinic 
note.  

The Board has also considered whether the veteran's service-
connected residuals of cancer of the larynx should be 
evaluated under 38 C.F.R. § 3.321(b)(1) (2007).  This 
regulation stipulates that to accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The criterion for such an award 
is a finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
residuals of cancer of the larynx.  There is also no 
objective evidence that the veteran's disability has caused 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.

II.	New and material evidence

The veteran seeks to establish service connection for PTSD.  
See February 2005 statement in support of claim.  The RO 
declined to reopen the claim and has continued the denial 
issued in a previous final decision.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

The RO previously declined to reopen the veteran's claim for 
PTSD on the basis that there was no medical evidence showing 
that he had been clinically diagnosed with PTSD.  See 
September 2004 rating decision.  The veteran was informed of 
this decision by letter dated September 22, 2004, but he did 
not file a timely appeal.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.302(a) (2004) (a claimant must file a 
NOD with a determination by the agency of original 
jurisdiction (AOJ) within one year from the date that that 
agency mails notice of the determination).  An unappealed 
determination of the AOJ is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2007).

The veteran filed a claim to reopen that was received in 
March 2005, and this appeal ensues from the April 2005 rating 
decision that declined to reopen the claim and continued the 
denial of service connection for PTSD.  As a general rule, 
once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  If the claimant can thereafter present 
new and material evidence, however, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
for PTSD more specifically requires (1) medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed., 1994 
(DSM-IV), see 38 C.F.R. § 4.125(a) (2007); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Evidence before the RO in September 2004 included the 
veteran's service medical records.  He was seen with 
complaint of nervousness in July 1969, at which time the 
impression made was character behavior disorder.  See 
clinical record.  The veteran was thereafter diagnosed with 
anxiety.  See July 1969 clinical record cover sheet.  A 
December 1969 mental hygiene consultation division 
certificate reveals that the veteran was evaluated in the 
mental hygiene clinic in November 1969 due to several court 
martial convictions for going absent without leave (AWOL) and 
other offenses.  There was no disqualifying mental disease or 
condition sufficient to warrant disposition through medical 
channels and the veteran was psychiatrically cleared for 
administrative action.  The veteran underwent another 
psychiatric evaluation in September 1970, at which time a 
diagnostic impression of dissocial personality disorder was 
made and the veteran was returned to duty.  See clinical 
record.  At the time of his discharge from service, a 
psychiatric clinical evaluation was normal.  See September 
1970 report of medical examination.  

The evidence before the RO in September 2004 also included 
post-service medical evidence containing treatment records 
for alcohol abuse and nerves and several diagnoses, to 
include Vietnam stress syndrome or posttraumatic neurosis of 
mild severity, episodic alcohol abuse, adjustment disorder 
with depressed mood, history of nervousness, depression, and 
mood disorder due to cerebrovascular accident (CVA).  See VA 
treatment records; July 1981 VA C&P examination report; 
February 1984 psychological evaluation; July 1999 VA C&P PTSD 
examination report.  There was no medical evidence, however, 
containing a diagnosis of PTSD.  

Evidence added to the record since the RO's 2004 decision 
consists entirely of VA treatment records.  A September 26, 
2005, nurse practitioner follow-up note contains an 
impression of PTSD.  This record is new, as it was not of 
record when the RO issued its September 2004 rating decision.  
It is also material, as it relates to an unestablished fact 
necessary to substantiate the claim, a diagnosis of PTSD.  
Thus, it raises a reasonable possibility of substantiating 
the claim.  Having found that new and material evidence has 
been presented, the claim for entitlement to service 
connection for PTSD is reopened for review on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the claim for service connection for PTSD has been 
reopened, any defect in the notice as required by Kent would 
be harmless.  

As for the veteran's other claim, the Board has already 
discussed how VA met the due process requirements under 
38 C.F.R. § 3.105(e) (2007) regarding the rating reduction.  
As such, VA fulfilled its notification duties.  Quartuccio, 
16 Vet. App. At 187.  The veteran was also provided notice of 
the appropriate disability rating and effective date, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) in 
a March 2006 letter, which was followed by a readjudication 
of the claim in a May 2006 supplemental statement of the 
case.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical and VA treatment 
records have been associated with the claims folder and he 
was afforded an appropriate VA examination to evaluate his 
service-connected residuals of cancer of the larynx.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Restoration of a 100 percent schedular rating for service-
connected residuals of cancer of the larynx is denied.  

The claim for service connection for PTSD is reopened.  To 
this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

The veteran reports serving with the 21st Calvary Division, 
27th Maintenance Battalion, 101st Attachment.  His personnel 
records reveal that he was stationed in Vietnam from October 
19, 1967 to October 13, 1968.  The veteran contends that he 
has PTSD as a result of his service in Vietnam.  He has 
described general stressors, to include seeing soldiers and 
friends being killed and wounded; being exposed to Agent 
Orange; delivering ammunition, rations and picking up hurt 
troops while working as a truck driver; being the driver of a 
truck that was hit; seeing a Vietnamese child put an 
explosive in a sand bag that he was going to put into his 
truck; losing vehicles due to attacks on their convoy; and 
having debris get into his eyes after a rocket attack.  The 
veteran asserts that he has been dealing with the stress of 
that war and continues to deal with its effect such that he 
cannot sleep, his nerves are bad, he has flashbacks, and he 
is stressed out.  See February 2004 PTSD Questionnaire; 
February 2005 statement in support of claim; September 2005 
NOD; February 2006 transcript.  

The earliest post-service medical evidence of record reveals 
that the veteran was diagnosed with anxiety and chronic 
alcoholism in December 1980.  See VA medical certificate and 
history.  Subsequent to this diagnosis, he was diagnosed with 
Vietnam stress syndrome or posttraumatic neurosis of mild 
severity.  See July 1981 VA C&P examination report.  Recent 
treatment records from the VA Medical Center (VAMC) in 
Jackson, Mississippi reveal that the veteran has received 
mental health treatment and that an impression of PTSD has 
been made.  See e.g., September 2005 nurse practitioner 
follow-up note.  

In adjudicating a claim for service connection, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2007).  
Despite the veteran's statements regarding the alleged 
stressors, the RO has not fulfilled the duty to assist by 
attempting to obtain the veteran's unit history in an effort 
to corroborate his statements.  This effort is particularly 
important given the diagnoses of PTSD rendered without 
corroboration of the alleged PTSD stressors.  It is also 
important given the fact that the veteran did not receive a 
combat citation designating his participation in combat.  See 
38 C.F.R. § 3.304(f) (2007); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  On remand, the RO/AMC should also give due 
consideration to 38 U.S.C.A. § 1154(a) (West 2002).  

While this remand order is directed to the RO, the veteran 
also has a responsibility to cooperate with VA's efforts to 
help him develop his claim and to ultimately substantiate his 
claim with necessary evidence, as the failure to do so may 
result in a denial of his claim.  The veteran is hereby 
notified that it is his responsibility to report for any 
scheduled examination and to cooperate in the development of 
the case, as the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).  



Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the Jackson VAMC dated since 
November 2006.  

2.  Advise the veteran to submit a more 
specific and detailed statement, if 
possible, describing his alleged 
stressors.  He should be informed that 
specific dates (or dates within a range 
of three months), locations, 
circumstances and names of those involved 
in the reported incidents would prove 
helpful in attempting to verify his 
stressors.

3.  Ask the U.S. Army and Joint Services 
Records Research Center (JSRRC) for the 
veteran's unit history from October 19, 
1967 to October 13, 1968 while stationed 
in Vietnam, to include verification of 
the claimed stressors as described in the 
veteran's statements.

4.  If any of the claimed stressors are 
verified, provide the veteran an 
appropriate examination to determine: (a) 
whether he meets the criteria for PTSD 
contained in DSM-IV and, if so, (b) 
whether PTSD can be related to the 
stressor or stressors reported by the 
veteran and established as having 
occurred during the veteran's active 
service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Thereafter, readjudicate the claim, 
giving due consideration to 38 U.S.C.A. 
§ 1154(a) (West 2002).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a SSOC and given an opportunity 
to respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


